 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRoslyn Gardens TenantsCorp.andLocal 32B-32J,Service Employees InternationalUnion, AFL-CIO. Case 29-CA-12619May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn July 8, 1988, Administrative Law JudgeSteven Davis issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda brief in support of cross-exceptions, in support ofthe judge's decision and in reply to the Respond-ent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified as set forth in full below.2The Respondent is engaged in the ownership andmanagement of a cooperative building.3 On Sep-iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2We find merit in the General Counsel's exception to the judge's fail-ure to find that the collective-bargaining agreement was effective fromAugust 16, 1985, to June 20, 1988 In this regard, the judge inadvertentlyusedMarch 14, 1986, the date that the Union mailed the contract to theRespondent for signing, as the effective date of the contract although theparties had agreed that the contract, with the exception of the first wageincrease, should be effective retroactive to August 16, 1985 Accordingly,we find that the effective date of the collective-bargainingagreement isAugust 16, 1985, the date specified in the agreement, and shall modify therecommended Order accordinglyThe General Counsel also excepts to the judge's failure to recommendthat the Respondent execute the agreed-on contract with an effectivedate for the first wage increase of March 15, 1986, the date that the con-tract should have been executed In this regard, the parties agreed thatthe first wage increase would be effective on the execution of the con-tract, and the Union's attorney mailed the contract to the Respondent forsigning on March 14, 1986 The Board presumes that, in circumstancessuch as those presented here, mail sent in the regular course of business isreceived the next day, particularly when no evidence has been presentedthatwould otherwise rebut this conclusion SeeHendricks-Miller Typo-graphic Co,240 NLRB 1082, 1088 (1979) We thus agree with the Gener-alCounsel that the Respondent should have executed the contract onMarch 15, 1986, and that this date is the effective date for the first wageincreaseThe recommended Order is modified accordinglyFinally, the General Counsel excepts to the judge's failure to recom-mend that the Respondent take certain actions to remedy its unlawful re-fusal to execute the agreementWe findmerit in thisexception and shallamend the recommended Order to correct these inadvertent omissions'Our dissenting colleague would dismiss this case on jurisdictionalgrounds, citing his dissent inImperialHouseCondominium,279 NLRB1225 (1986) However, for three decades the Board has asserted jurisdic-tionover residential cooperativesWestchesterCorp,124NLRB 194(1959)Imperial House,with circuit court approval, upheld the appropn-tember 9, 1986, the Union filed a chargeballegingthat the Respondent violated Section 8(a)(5) and(1) of the Act by failing to bargain in good faithwith the Union through its refusal to execute andimplement the collective-bargaining agreement towhich it had agreed. Based on this allegation, theGeneral Counsel issued a complaint on October 24,1986. In addition to the allegation contained in thecharge, the complaint also alleged that the Re-spondent violated Section 8(a)(5) and (1) of the Actby unilaterally changing the existing terms andconditions of employment, by refusing to makewelfare and pension contributions, and by bypass-ing the Union and bargaining directly and individ-ually with employees. On November 12, 1987, thesecond day of the hearing, the General Counselmoved to amend the complaint to include addition-al violations of the Act.4 On December 21, 1987,the third and last day of the hearing, the GeneralCounsel again moved to amend the complaint toinclude an allegation that the Respondent had vio-lated the Act by unilaterally changing the termsand conditions of employment by modifying thetrial-period provision of the collective-bargainingagreement. The judge granted each of the GeneralCounsel's motions to amend the complaint.In adopting the judge's recommended Order, asmodified, we note that the Respondent argues in itsexceptions that the allegations of the amendedcomplaint are time-barred under Section 10(b) oftheAct "since predicate unfair labor practicechargeswere never timely filed by Local 32B-32J." In determining whether otherwise untimelyfiled allegations are barred under Section 10(b) ofthe Act, we examine the newly alleged violationsto determine whether they are "closely related" toand grow out of the violations timely alleged in thecharge. In applying the "closely related" test tothose violations alleged here, we examine the fol-lowing factors: (1) "whether the otherwise untime-ly allegations are of the same class as the violationsalleged in the pending timely charge" (i.e., whetherthey involve the same legal theory and usually thesame section of the Act); and (2) "whether the oth-erwise untimely allegations arise from the same fac-ateness of exercising jurisdiction over condominiums, which are in mostrespects functionally similar to cooperatives 279 NLRB at 1226 fn 6,enfd 831 F 2d 999 (11th Cir 1987)4 The amended complaint alleges that the Respondent informed em-ployees that it no longer had a contract with the Union and solicited em-ployees to revoke authorization for dues deductions, informed employeesthat it would no longer recognize or bargain with the Union and solicitedemployees to resign from the Union, unilaterally changed existing termsand conditions of employment by changing sick leave and vacation bene-fits,by announcing a wage freeze without negotiating with the Union oraffording it an opportunity to bargain, by granting a wage increase, andby changing vacation schedules and work schedules without regard to se-niority294 NLRB No. 40 ROSLYN GARDENS TENANTS CORPtual situation,or sequence of events as the allega-tions in the pending timely charge" (i.e., whetherthey involvesimilarconduct, usually during thesame time period,with a similar object).5Afterexamining all the allegations of the amend-ed complaint,we find that these allegations are"closely related"to the original charge.In reach-ing this conclusion,we note that while the chargealleged aspecific act, the failure to execute theagreement, it was premised on the theory that theRespondent violated Section 8(a)(5) and (1) of theAct by failing and refusing to bargain with theUnion.We further note that all the allegations ofthe amended complaint allege violations of thesame sectionof the Act, that they grow out of thesame factual situation,the Respondent's failure andrefusal to bargain with the Union, and that the al-leged conduct is directed at the same object, thecircumvention of the collective-bargaining proc-ess.6Thus, we conclude that the allegations of theamended complaint are not barred under Section10(b) of the Act.76Redd-I,Inc, 290 NLRB 1115,1118 (1988)See alsoNLRB v DortonCoil Co,201 F 2d 484, 491 (2d Cir 1952), andNLRB v Font Milling Co,360 U S 301, 309 (1959) The Board may also look at whether a respond-ent would raise the same or similar defenses to the new allegations6We note that the "closely related" issue was recently addressed inG W GallowayCovNLRB,856 F 2d 275 (D C Cir 1988), enf dentedto 281 NLRB 262 (1986), in which the court considered "how far theBoard may stray from the allegations in the charge without violatingSection 10(b)'smandate that it not originate complaints on its own initia-tive " InGallowaythe union filed a charge alleging that an employee hadbeen discriminatorily dischargedAfter investigation, the General Coun-sel dismissed this allegation,but alleged in the complaint that the employ-er had violated the Act through statements made by its president to em-ployees who had struck the day after the employee was discharged TheBoard reversed the judge and found that the complaint was not barredunder Sec 10(b) reasoning,inter alia, that the boilerplate"other acts"language on the preprinted charge form was broad enough to encompassthe complaint's allegations In setting aside the Board'sOrder,the courtfound that no relationship,other than a temporal one, between the dis-charge and the strike was established The court further held that theBoard could not rely on the "other acts" language in the preprintedcharge form to expand its power to issue complaints,but that"[t]heremust be a significant factual relationship between the allegations in thecharge and those in the complaint "The present case is clearly distinguishable fromGalloway,as here theallegations of the amended complaint are "closely related"to those of thecharge and we have not relied on the"other acts"language of thecharge form to find that the newly alleged violations are not barredunder Sec 10(b) of the Act SeeRedd-I,above, andDavis Electrical Con-structors,291 NLRB 115 (1988)We also note that here, after the General Counsel moved to amend thecomplaint on the second day of the hearing, the judge, in conjunctionwith his ruling granting the motion,specifically extended to the Respond-ent's counsel additional time to prepare for cross-examination of the Gen-eralCounsel'switnesses and permitted the Respondent's counsel to post-pone to another day his cross-examination of them In this regard, afterthe judge made his ruling,the Respondent's counsel stated on the recordthat the judge's ruling"seems like a fair resolution to me "Additionally,the Respondent's counsel neither objected to the amendment of the com-plaint on the third day of the hearing, nor requested a postponement, butentered a denial of the allegation contained in the amendment In thesecircumstances,we cannot find that the Respondent's right to due processwas violated by the amendment of the complaint at the hearing' InFant Milling,above, the Supreme Court held that the charge alleg-ing a general refusal to bargain could be found to encompass a later uni-lateralwage increaseThe Courtnoted(360 U S at 307)that the increase507ORDERThe National Labor Relations Board orders thattheRespondent, Roslyn Gardens Tenants Corp.,Roslyn Heights, New York, its officers,agents,successors,and assigns, shall1.Cease and desist from(a) Failing and refusing to execute the collective-bargaining agreement agreedon bythe Respondentand the Union.(b)Changing terms and conditions of employ-ment set forth in the collective-bargaining agree-ment during the term of the agreement without theconsentof the Union.8(c)Unilaterally, and without notice to the Union,changing existing terms and conditionsof employ-ment.(d) Informing its employees that it did not have acontract with the Union or soliciting its employeesto revoke their union dues deduction authoriza-tions.(e) Informing its employees that it would nolonger recognize or bargain with the Union,solicit-ing its employees to resign from the Union, and by-passing the Union and bargaining directly and indi-vidually with its employees by offering and promis-ing BlueCrossand BlueShield healthinsurancebenefits in order to induce them to refrain from be-coming or remaining members of the Union.(f) In any like or related manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Forthwith execute the contract, on whichagreement was reached with the Union on March14, 1986, with an effective date of August 16, 1985,but with an effective date of March 15, 1986, forthe first wage increase.(b) On execution of the aforesaid agreement, giveretroactive effect to its provisions and make wholethe employees, with interest, for any losses theywas within"the same class of violations as those set up in the charge,"and further (id at 309)that"the Board is not precluded from`dealingadequately with unfair labor practices which are related to those allegedin the charge and which grow out of them while the proceeding is pend-ing before the Board,"' citingNational Licorice Co v NLRB,309 U S350, 369 (1940)8The judge found that the Respondent violated Sec 8(a)(5) by chang-ing certain terms and conditions of employment Some, but not all, ofthese terms and conditions were set forth in the collective-bargainingagreement the Respondent unlawfully refused to sign,others were estab-lished by past practice The Respondent may not, during the term of acollective-bargaining agreement,alter the provisions of that agreementwithout the consent of the Union Nor may the Respondent unilaterallyand without notice to the Unionchangethe terms and conditions of em-ployment which,though not set forth in a collective-bargaining agree-ment, are established by past practice or by the terms of an expired col-lective-bargaining agreement 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmay have suffered by reason of the Respondent'sfailure to sign and effectuate all terms of the agree-ment. Backpay shall be computed in the mannerprescribed inOgle Protection Service,183NLRB682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), withinterest to be computed in the manner prescribed inNew Horizons for the Retarded,283NLRB 1173(1987). In addition, the Respondent shall pay thecontractually agreed-on trust funds in the amountsof the contributions that the Respondent failed tomake on behalf of the unit employees in accord-ance with the Board's decision inFox Painting Co.,263 NLRB 437 (1982), with any additional amountto be computed in accordance with the Board's de-cision inMerryweather Optical Co.,240 NLRB 1213(1979). The Respondent shall reimburse its employ-ees for any expenses resulting from its failure tomake fund payments in the manner set forth inKraft Plumbing & Heating,252 NLRB 891 fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981); provid-ed, however, that nothing in the Order shall au-thorize or require the withdrawal or elimination ofany wage increase unlawfully granted to employ-ees,without a request from the Union.(c)Rescind the sick leave policy changes unilat-erally instituted in August 1986 and the vacationand work schedule changes it made on October 1,1987, and restore the pre-October 1, 1987 workschedules and abide by seniority with respectthereto.(d)Rescind the individual hiring agreements itentered into with employees Marcelino Tones andHimzija Hike Radoncic on September 14, 1987.(e)Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(f)Post at its place of business in RoslynHeights, New York, copies of the attached noticemarked "Appendix."9 Copies of the notice, onforms provided by the Regional Director forRegion 29, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that the9If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "notices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director in 'writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBERJOHANSEN, dissenting.Contrary to my colleagues, I would not assertjurisdiction over the Respondent, which is engagedin the ownershipand managementof a. cooperativebuilding for the reasons set forth in thedissent inImperialHouse Condominium,279NLRB 1225(1986).Accordingly, I would dismiss the com-plaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor' Relations Actand hasordered us to post and abide by' this notice.WE WILL NOT fail or refuse to execute the col-lective-bargaining agreement agreed on between usand the Union.WE WILL NOT change terms and conditions ofemployment set forth in the collective-bargainingagreement, during the term of the agreement, with-out the consent of the Union.WE WILL NOT unilaterally and without notice tothe Union change existing terms and conditions ofemployment.WE WILL NOT inform our employees that we donot have a contract with the Union or solicit ouremployees to revoke their union dues deductionauthorizations.WE WILL NOT inform our employees that wewould no longer recognize or bargain with theUnion, or solicit our employees to resign from theUnion, or bypass the Union and bargain directlyand individually with our employees by offeringand promising Blue Cross and Blue Shield healthinsurance benefits in order to induce them to re-frain from becoming or remaining members of theUnion.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL forthwith execute the contract, onwhich agreement was reached between us and theUnion on March 14, 1986, with an effective date of ROSLYN GARDENS TENANTS CORPAugustu.16, 1985, but with an 'effective date ofMarch 15, 1986, for the first wage increase.WE WILL give retroactive effect to the terms andconditions of employment of the contract, and WEWILL make whole our employees for any lossesthey may have suffered by reason of our failure toexecute the above agreement, with interest.WE WILL reimburse the Union's trust funds inthe amounts of contributions that we failed to makeon behalf of our employees.WE WILL rescind the sick leave policy changesthatwe unilaterally instituted in August 1986 andthe vacation and work schedule changes that wemade on October 1, 1987, and WE WILL restore thepre-October 1, 1987 work schedules and abide byseniority with respect thereto.WE WILL rescind the individual hiring agree-ments that we entered into with employees Marce-lino Torres and Himzija Hike Radoncic on Septem-ber 14, 1987.ROSLYN GARDENS TENANTS CORP.David S. Cohen, Esq.,for the General Counsel.StuartM. Kirshenbaum. Esq. (Pollock & Rirshenbaum,P.C.),Valley Stream, New York, for the Respondent.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge Pursuantto a charge filed on September 9, 1986 by Local 32B-32J, Service Employees International Union, AFL-CIO(Local 32B or the Union), a complaint was issued byRegion 29 of the International Labor Relations Board onOctober 24, 1986, against Roslyn Gardens Tenants Corp.(Respondent).1The complaint, as amended at the hearing, alleges thatRespondent.(a)Refused to execute an agreed-upon writtencontract with the Union.(b)Unilaterally and without notice to the Unionchanged existing terms and conditions of employ-ment as set forth in its contracts, by:(1)On or about March 9, 1986 refusing to paypension and welfare contributions(2)Inor about August or September 1986,changing sick leave and vacation benefits and an-nouncinga wage freeze.(3)On or about April 27 and May 11, 1987,grantingwage increases.1Respondent denied knowledge of the filing and service of the chargeThe charge bears a date stamp of September 9, 1986, as having been filedin the Regional Office on that date A letter sent to Respondent at itsproper address, which contained the charge, was sent on September 9,according to an affidavit of the Board agent, in evidence An originalreturn receipt bearing the same postal number as set forth in the letterwas signed, apparently by Jose Rio, the superintendent I accordinglyfind that the charge was properly filed and served as alleged509(4)On about September 15, 1987, modifying thetrial period for new employees.(5) In or about early October 1987, changing va-cation schedules and work schedules without regardto seniority.(c)On or about July 3, 1986, informed its em-ployees in writing that it did not have a contractwith the Union and solicited its employees torevoke their union dues deduction authorizations.(d) In or about August or September 1986, in-formed its employees 'that it would no longer recog-nize or bargain with the Union, solicited its employ-ees to resign from the Union and bypassed theUnion and bargained directly and individually withits employees by offering and promising Blue Crossand Blue Shield health insurance benefits in order toinduce them to refrain from becoming or remainingmembers of the Union.On October 21, November 12, and December 21, 1987,a hearing was held before me in Brooklyn, New York.On the entire case, including my observation of the de-meanor of the witnesses and after consideration of theletter filed by the General Counsel and brief filed by Re-spondent, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a New York corporation, having its prin-cipal office and place of business at 225 Warner Avenue,Roslyn Heights, New York;, is engaged in the ownershipof real property for residential cooperative purposes andin providing residential building management and relatedservicesDuring the past year, which period is represent-ative ofitsannualoperations generally, Respondent, inthe course and conduct of its operations, collected grossrevenues from rents in excess of $500,000 Also, duringthe past year, which period is representative of its annualoperations generally, Respondent, in the course and con-duct of its business, purchased and caused to be trans-ported and delivered to its Roslyn Heights place of busi-ness,-heating oil,paint and other goods and materialsvalued in excess of $50,000 of which goods and materialsvalued in excess of $50,000 were delivered to its place ofbusiness in interstate commerce directly from States ofthe United States other than the State of New York, orwere transported and delivered to it, and received from,other enterprises, located in the State of New York, eachof which other enterprises had received the goods andmaterials in interstate commerce directly from States ofthe United States other than the State of New York.The above facts were neither admitted nor denied inRespondent's detailed answer.2 Inasmuch as those allega-tions were not specifically denied or explained, they aredeemed to be admitted to be true. Board's Rules andRegulations,Section 102.20,BurlingtonHomes,2462Respondent also stated in its answer that it is the"owner of a cooper-ative apartment building whose sole function is to provide residentialhousing for its occupants " 510DECISIONSOF THE NATIONALLABOR RELATIONS BOARDNLRB 1029, 1031 (1979);Walnut Creek,208 NLRB 656(1974).However, Respondent argues that the General Coun-sel has not proven that the Board has jurisdiction overRespondent, apparently relying uponits (a)affirmativedefense set forth in its answer that it does not engage inor effect commerce within the meaning of the Act and(b) denials of the following allegations of the complaint:Respondent is and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(2), (6) and (7) of the Act.By the acts described above in paragraphs 12through 14, Respondent refused to bargain collec-tively,with the representative of its employees, andthereby engaged in, and is engaging in, unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and Section 2(6) and (7) of the Act.However,denialsof these conclusionary allegations ofthe complaint are not sufficient to rebut the admissionsof the substantive paragraphs which establish jurisdictionover Respondent, a 490 unit cooperative which was de-scribed as "strong" by itsmanagingagent. In stating itsaffirmative defense and denying the paragraphs noted,Respondent denies only that the Board has legal jurisdic-tion over it. Its answer did not, however, contest the fac-tual jurisdictional statements in the complaint-allega-tions on which the Board based its assertion of jurisdic-tion over Respondent.Inasmuch as the factual allegations have been deemedadmitted by the failure to answer those paragraphs, theconclusionary allegations that the Board has legal juris-diction over Respondent follow.I accordingly find that Respondent is an employer en-gaged incommerce within themeaningof Section 2(2),(6), and (7) of the Act.II.LABORORGANIZATION STATUSRespondent denied knowledge of the labor organiza-tion status of Local 307, Service Employees InternationalUnion, AFL-CIO (Local 307) and Local 32B.Ronald Raab, attorney for both unions, testified thatLocal 307 was merged into Local 32B in May 1982, afterwhich Local 307 ceased to exist. After the merger, Local32B administered and serviced all of Local 307's collec-tive-bargaining contracts until those agreements expired.Renewal agreements were negotiated between Local 32Band the employers.Raab stated that the purpose of the two unions is torepresent employees in order to improve wages, hours,and conditions of employment. Local 32B has 65,000members, most of whom are building service workers inNew York. I may take official notice of the facts thatLocal 32B has numerous collective-bargaining contractswith employers and has been certified many times by theBoard.Respondent's answer admits that "negotiationswere conducted on occasion for the purpose of negotiat-ing a collective bargaining agreement."I accordingly find that Local 32B is a labor organiza-tionwithin the meaning of Section 2(5) of the Act andthat Local 307 hasbeen a labor organization'untilMay1982.III.THE APPROPRIATEBARGAINING UNITThe evidenceadduced at the hearing concerning theunit convinces me that,as alleged in the complaint, thefollowing is an appropriate bargaining unit:All superintendents,handymen and "others" em-ployed byRespondent at itsRoslyn Heights, NewYork location,excluding guards and supervisors asdefined in Section 2(11) of the Act.IV. ALLEGED UNFAIR LABOR PRACTICESA. The Refusal to Execute the Contract1.BackgroundThe premises involved herein was originally a rentalapartment building owned by Juleah Company-RoslynGardens.Juleah Company had a collective-bargaining relation-shipwith Local 307. Their most recent contract ranfrom August 15, 1981, to August 14, 1984.As set forth above, in May 1982, Local 307 mergedintoLocal 32B and thereafter Local 32B administeredthe contract.By August 1984, the building had been converted to acooperative and its name changed to that of Respond-ent's.Shortly before August 1, 1984, the Union requestedbargaining for a renewal contract to replace the onewhich was expiring on August 14. On August 1, Re-spondent's then attorney, Frederick Braid, wrote theUnion inviting it to call and arrange dates for negotia-tions.Negotiations took place but were later stalled. In No-vember 1984, the union agent conducting the bargainingasked Union Attorney Raab to speak to Braid to try toresolve certain areas of disagreement. Following two orthree conversations between the attorneys Raab reportedto the union agent that their discussions had not beensuccessful-there were still certain substantial items thatwere not resolved and that he, Raab, could do no more.No agreement had been reached by July 18, 1985,when Respondent's new attorney, Morton Newburgh,advised the Union that Respondent decided to grant all`union employees' an 8 percent salary raise effectiveAugust 5 "without prejudice to [Respondent's] rights orobligations . . . in the ongoing negotiations .. ." andasked for the Union's agreement to the wage increase.Raab phoned Newburgh and advised him that theUnion would not agree to the wage raise and suggestedthat the best way to settle the matter is to negotiate acontract. In September, dates to meet were set.Two or three negotiation sessions were held-in earlyOctober and in early November 1985. Present wereRaab, union agent Charlie Brown, Newburgh and MaryPeck, the Respondent's managing agent. 3 Raab ands In its answer Respondent admits that Peck acted in its behalf and wasits agent ROSLYN GARDENS TENANTS CORPNewburgh were the spokesmen for their parties. Theyworked from the expired contract, and the 1982 and1985 standard 5 contracts2Thenegotiations4aWagesAt the firstmeeting,Raab informed Newburgh of theNew York City and Long Island 1985 wage settlementsin the standard contracts. The Union demanded that anywageincreasebe retroactive to August 1984, the expira-tion date of the last contract. Respondent refusedThe Union withdrew its demand for retroactivity andinsteadasked that the wage increase be that as set forthin the 1985 Long Island standard agreement, whichbecame effective on June 21, 1985. The Union wanted toraisethe employees' salaries to that set forth in that 1985standard contract, which would also require a "catch-up" raise.Newburgh said that he would "take a look at it" andget back to Raab. Nothing was resolved that day.At thelastmeeting, itwas agreed that the rate for theporter and handyman would be brought up to the 1985standard contract rate over the life of that contract.Because the building was a nonpublicly financed coop-erative, itwas classified, forwage purposes, at thehigher, class A, rating. Newburgh requested and Raabagreed that since themen werebeing raised to the con-tractual rates, the rates used should be at the lowest,class C, rateItwasnoted that the expired contractcontained a spe-cial, higher rate of pay for I.D and Willie Green, broth-erswho worked as porters, than the standard rates forporters It was agreed that when all the workers werebrought up to the standard rate the differential for theGreens would be eliminated.At the time of the negotiations, the superintendentearned over $500 per week The parties agreed to estab-lish arate of pay of S400 for any person who succeededthe current superintendentItwas alsoagreed that the effective date of the firstyear's wageincreasewould be upon the execution of thecontract. The next two increases were to be effective onJune 21, 1986 and June 21, 1987The effective date of the contract itself, however, isnot that clear. Raab testified that the parties agreed thatits effective date would be the day after the old contractexpired-August 1984. However, Raab later testifiedwhen shown the contract that the contract's effectivedate was, as written, August 1985b.Pension and welfareRaab told Newburgh what the pension and welfare in-creaseswere and said that he could not accept anychange in those amounts. Raab explained that the Unioncould not negotiate different rates of contribution for dif-4 Raab was uncertain as to which specific conversations occurred atwhich of the meetings What follows is a composite of Raab's testimonywithout reference,unlessrelevant, as to what discussion took place atwhich sessionNone of the other participants testified and thus Raab'stestimony, which I credit, is uncontradicted511ferent employees, and that either the employer pay therate the fund required or the employees could not becovered.Newburgh replied that Respondent has been overpay-ing the funds and wanted refund Raab assured New-burgh that Respondent would receive a refund or creditfor any over payments made.Raab testified that although Newburgh did not commithimself, he said that there probably would be no problemmaking the required pension and welfare contributionAt that time Respondent was still making pension andwelfare payments; pursuant to the expired contract.5At the last meeting, Newburgh and Peck agreed topay the increased rates and pension and welfare contri-bution set forth in the 1985 contract. They said that Re-spondent was entitled to a credit in the amounts it hadoverpaid. Raab assured them that Respondent would re-ceive a credit for any amounts it overpaid.cVacations, holidays, and sick leaveThese benefits under the expired Local 307 contractwere more generous for employees than under the 1985standard 32B contractThe parties agreed to leave these benefits unchanged-as they were in the expired contract-which were great-er than the new standard contractd.Reductions in forceThis topic was discussed at the last meeting.The contract requires the Union to give the Respond-ent its written consent before any reduction in force ismade.Newburgh said that inasmuch as such reductions havealready been made, Respondent would be in violation ofthe agreement. Respondent planned no further reduc-tions.Raab suggested and Newburgh agreed that the clausewould remain in the contract, but that a later effectivedate,November 1, 1985, would be inserted so that Re-spondent, having made all the reductions in force it an-ticipated,would not be in violation of this clausee. Sale and transferThe standard contract provides essentially that on thesale of the premises the purchaser agrees to adopt thecontract and hire all the employees, and also providesfor liquidated damages.Newburgh stated that the clause should not apply tothe sale of individual apartments. Raab replied that theUnion was concerned with a change of employer orowner where the collective-bargaining contract was in-volved-not the sale of individual apartments. At New-burgh's request, Raab agreed to put their understandinginwriting, and Newburgh agreed to that5Respondent's answer admits making pension and welfare contributionfor more than 16 months after the contract expired in August 1984 Thus,Respondent's payments ceased in about December 1985 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDf.No strike clauseThe standard contract provides that if an arbitrator'saward was not complied with within 10 days the Unionmay strike to enforce the award.Raab and Newburgh agreed to extend the time to 3weeks.g.Past better conditionsThe standard contract provides that if any employee isreceiving higher wages or benefits than provided in thecontract,he shall continue to receive such higheramounts.Newburgh told Raab that his major concern was withthe superintendent to whom Respondent paid a higherwage than that provided in the contract, and a higherwage than it would pay a replacement.They agreed to (a) leave the standard past better con-ditions clause in the contract and (b) put in writing theiragreement to negotiate a lower rate of pay for a replace-ment superintendent.h.Outside interestsThe standard contract provides that if any person is anowner of a number of companies, the contract shall bedeemed to cover all such concernsNewburgh told Raab that language could be used tobind the individual apartment owners' businesses,unrelat-ed to Respondent, to the labor contract.Newburgh and Raab agreed to (a) leave the standardoutside interests clause in the contract and (b) put inwriting their agreement that the clause was not intendedto apply to the individual cooperators outside interests.i.Contract arbitratorBoth parties agreed to the use of the office of ContractArbitrator as the arbitrator for all disputes.j.Endof thenegotiationsRaab testified without contradiction that at the end ofthe last negotiating meeting, he had a meeting of theminds with Newburgh and Peck and they reached a fullagreement.Newburgh said"we have an agreement." Itwas agreed that Raab would prepare and send a contracttoNewburgh,Newburgh would review it and if it wassatisfactorywould have it signed and returned to Raab.3.Postmeeting eventsOn January 7_1986, Raabsent acontract to New-burgh along with a letter of understanding covering ad-ditionalmatters agreed to. Raab asked that the contractand letter be signed and returned to him if they met withhis (Newburgh's) understanding.About 2 weeks later Newburgh phoned, and said hereviewed the contract and went over it with his client.He also said that several changes had to be made. Raabaskedwhat changes he wanted Newburgh mentionedmodifications in vacation,sick leave,holidays, reduction-in-force clauses, and two or three other items.Raab asked him to put all the changes he wanted in aletter, and he (Raab) would review them and change thecontract.On January 30, Newburghsent aletter to Raab withthe following requested changes:(a)Newburgh asked that if an arbitrator's awardisnotcomplied with within 3 weeks the Union maystrike.This was changed from 10 days, and was agreedto during negotiations but apparently omitted fromthe contract sent by Raab(b)Newburgh asked that all vacation, sick leaveand termination pay are to be set forth as in the1985 standard contract.As discussed above, these benefits are lower than theemployees enjoyed under the expired contract and theparties, during negotiations, agreed to retain the higheramounts that they were currently receiving, under theexpired contract(c)Newburgh asked for a credit for pension andwelfare fund over payments.(d)Newburgh asked that the contract indicatethat the building is Class C. That was agreed toduring negotiations but apparently omitted from thecontract sent by Raab.(e)Newburgh asked that the reductions in forceclause bear an effective date of November 6, 1985.November 1 had been agreed to by the partiesduring negotiations.(f)Newburgh asked that the contract providethat no cooperator shall be liable for the payment ofunion dues or fees.(g)Newburgh also asked for an explanation ofthe minimum weekly rate differentials.On March 14, Raab sent a new contract and letter ofunderstanding to Newburgh. The documents incorporat-ed all of the changes requested by him, even though theparties had reached a different understanding as to someof them during negotiations.Raab also provided an ex-planationfor the handyman differentials asked for byNewburgh.In early or mid-April, Newburgh called Raab and saidthat he reviewed the contract but had some problemswith it. Raab asked "what problems? I gave you every-thing you asked for." Newburgh replied that "somethings came up," and Respondent is contemplating morereductions in force and cannot agree to the reduction inforce language. Newburgh also mentioned one to threeother items that he could not agree to, which had al-ready been agreed to.6Newburgh told Raab that he wanted to change his po-sition on these issues. Raab replied that we had an agree-ment Newburgh answered:"Iknow we have an agree-ment or had an agreement,but . . . they won't agree toit that way now." Raab replied that the last time New-burgh wanted modifications he changed the contract,6Raab could not recall which items they were ROSLYN GARDENS TENANTS CORPand Newburgh got what he wanted, and that he couldnot keep, changing it. Newburgh replied that he knewbut that he had a, problem-"they don't want to agreewith that . . .Ican'tget it signed." Raab refused tochange the contractagain.Newburgh asked him if he in-tended to file an unfair labor practice charge and Raabreplied that he did not know.B. The Other ViolationsBrothers Willie and I. D. Green are porters who haveworked at the premises for more than 23 years. Both hadbeen membersof Local 307 and then joined Local 32Bwhen' it assumed the Local 307 contract.In early July, 1986, both received the following letterfrom Respondent.This is to inform you that ROSLYN GARDENSTENANTS CORP does not have a Collective Bar-gaining Agreement with Local 32B-JService Employees International Union.In view of this, please indicate by signing in thespacesprovided below whether or not you want tocontinue having union dueswithheld Areturn en-velope with pre-paid postage is enclosed for yourconvenienceIIdo not wish to continue having union dueswithheldThey both wrote that they wished to continue havingdues withheld from their salaries and they returned theletters to Respondent.InAugust or September 1986, Mary Peck called theGreens and other workers into her office. She told themthat there was no union at the building, they were not intheUnion, asked them to cease being union members,and advised them that any dues they paid to it was acontribution or donation. Peck also said that they nolonger had paid sick days, and if they did not take anysick day in the month in which it occurred they wouldnot be paid for it as they could not accumulate sick daysor receive pay for them.? Peck further informed themthatwage raises were not in sight. Peck also advisedthem that the coop board, which had not yet decided onvacations,would attempt to make a contract for themen. She told them that they would receive health insur-ance forms shortly. Peck did not testify I credit this tes-timony of the GreensAt the time of the meeting, pursuant to the expiredLocal 307 contract, the Greens received (a) 12 paid sickdays per year and payment for unused sick leave and (b)28 paid vacation days. The contract agreed upon inMarch 1986 also provided for paid sick leave and vaca-tions.A few days after the meeting, the superintendent gavetheGreens Blue Cross-Blue Shield hospital applicationforms, and asked them to sign and return them. NeitherGreensignedor returned the forms.7This apparently refers to sick days earned up until then513InAugust 1983, the Greens' weekly gross pay was$334.60,pursuantto the Local 307 contract. They re-ceived no wage increases until the weeks ending May 3and 17, 20 1987, when they received pay raises of $11and $24.13, respectively.Allother building serviceworkers also received two wage hikes at the same timeand in the same percentage as the Greens.On or about January 1, 1987, the Kreisel Companybecame themanagementcompany for Respondent. Itsofficials areMichael Samuel, senior account executive,and Suzanne Flanagan,the site manager and an admittedagent.Samuel testified that in September, 1987 he hired MarkTorres and another person as handymen, and gave thema 6-month trial period contract without consulting withany union.The contract which the parties agreed to in March1986 provides for a 30-day trial period.On or about October 1, 1987, Flanagan issued certaindocuments to the workers, without prior consultationwith the Union.The documents include(a) a list of work rules, including the statement that allvacations must be taken between May 1 and September1.Both the expired Local 307 contract and the contractagreed upon with the Union in March 1986 permit vaca-tions to be taken from May 1 to September 15.(b) a work schedule which changed the work days ofthe Green brothers. The new schedule required Willy towork on Saturday and I. D to work on Sunday.8Prior to that time, they had worked a Monday toFriday schedule for over 17 years, which they earneddue to their seniority. I D. told Flanagan that work dayswere assigned by seniority. She replied that there was nomore seniority on the job.V. RESPONDENT'S EVIDENCESamuel and Flanagan testified that the Respondent hasno collective-bargaining agreement with any union, andthat the Union did not contact them in 1987.Samuel stated that when Kreisel took over the man-agementof the building in January 1987, Peck told himthat there was no union, no union rules, and no unioncontractWith respect to negotiating a contract with a union,Samuel stated that if Kreisel were bargaining it wouldhave no authority to bind Respondent without confer-ringwith Respondent's board of directors which wouldhave to vote on such a matter. Samuel based this opinionon Kreisel's authorization to spend amounts up to only$1000 without Respondent's approval and since a unioncontractwould cost more, he believed that he wouldhave to obtain such authority to authorize that expendi-ture. Samuel was not certain what dollar limit Lorwoodhad, but he opined that it might have been $5000. Lor-wood was the management company used by Respond-ent at the time of the contract negotiations at issue.8Willy Green actually began work on Saturday pursuant to Samuel'srequest, 2 months before he received the written order in October 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSamuel also offered the opinion that because Kreisel'sauthority was about the same as Lorwood's, neither Pecknor Newburgh had the authority to bind Respondent toa collective bargaining agreement in 1986.9Respondent attempted to prove that the Union hasabandoned any interest in Respondent or its employees.Itcross-examined the Greens concerning their contactwith the Union The testimony was confusing and, attimes, contradictoryThus, I. D. testified that the Uniondid not visit them in 1986, but Willy stated that a unionagent visited two or three times that year and told all theemployees that the Union was still negotiating a con-tract.Similarly, I.D. stated that the Union visited thepremises in September 1987 and told the workers thatthe contract was at a standstill In contrast, Willy testi-fied that the union agent did not come to the building in1987.However, the Greens stated that they went to generalunion meetings, the Union paid Willy Green's doctor billin the prior 2 years and I. D Green complained to theUnion about his work days being changed, and thechanges in the sick day and vacation policies.VI. ANALYSIS AND DISCUSSIONA. The Contract1.Authority of Respondent's negotiatorsRespondent argues that neither Newburgh nor Peckpossessed the authority-actual or apparent-to bind Re-spondent to a collective-bargaining agreement. Respond-ent further asserts that the negotiations conducted werepreliminary in nature which required the express approv-al of its board of directorsThe Boardstated inMedical Towers Ltd.,285 NLRB1011, 1014 (1987), that:[t]he law is clear that an agent is deemed to haveapparent authority to bind his principal in the ab-sence of clear notice to the contrary and the princi-pal bears the consequences of the failure to timelyadvise that the agent lacks authority. [SeeUniversityof Bridgeport,229 NLRB 1074 (1977);Ben FranklinNational Bank,278 NLRB 986 In 2 (1986) ]At no time was any notice given to the Union of anylimitationof the authority of Newburgh and Peck toreach final and binding agreement on the terms of a col-lective-bargaining agreementThere is no evidence thatRespondentnotified the Unionat any timethat its boardof directors must vote on or approve any agreementreached during the parties' negotiationsHyatt Regency,281 NLRB 279 (1986). On the contrary, Peck,an admit-ted agent of Respondent, and Newburgh said nothingabout their, authority being limited in any way and theyacted and led union attorney Raab to believe that theyhad the authority to conclude a collective-bargainingagreement.Property Resources,285 NLRB 1105 (1987);Cablevision Industries,283 NLRB 22 (1987)9Neither Peck nor Newburgh testified 'Samuel first met Peck in lateSeptember 1986, months after the events at issue hereThus,Newburgh and Peck attended all negotiatingsessions,made demands and concessions and agreed toall terms. At the end of the final meeting, Newburgh saidthat "we have an agreement," and it was agreed thatRaab would prepare a contract and send it to Newburghwho would review it and if it was satisfactory, have itsigned and returned to Raab. Pursuant to their under-standing, Raab sent the documents.Even when Newburgh called after he received thecontract, he did not claim that he had no authority toagree to the contract. Rather, he stated that after review-ing it with his client certain changes had to be made.Raab made all the requested changes and sent newagreements to Newburgh When Newburghcalled againand requested more changes he acknowledged to Raabthat he (Newburgh) knew that they had an agreement,but that his client could not agree to those items nowand would notsignthe contractThus, at no time was there any notice to the Union ofany limitation on Newburgh's authority to enter into anagreement Even if it could be argued that the Respond-ent's board of directors had to approve the agreement, itdid just that Thus, when Newburgh first requested thatthe contract be changed he told Raab that he had re-viewed the contract with his client (presumably theboard of directors) and wanted certain modifications.Raab asked him to send a letter with all the changes hedesired.Newburgh sent such a letter, and Raab made allthe requested alterations. Thus Respondent's board of di-rectors requested these changes, all of which were thenmade and incorporated into an agreement which wassent by Raab to Newburgh. Accordingly, even if New-burgh lacked apparent authority to bind Respondent, Re-spondent's board of directors did in fact approve theagreement by requesting certain changes, which Raabmade in toto.I reject Samuel's vague testimony that the prior man-agement company might have been subject to a $5000spendinglimitpursuant to its management contract Thecontract was not offered in evidence, and Samuel onlybecame officially involved with Respondent in January1987.His attendance at board meetings in October 1986and conversations with Peck beginning in September1986, long after the events at issue here, are not relevant.Evenassumingthat there was a spending limit in themanagementcontract, Peck and Newburgh clearly hadapparent authority, as set forth above, to enter into afinal and binding agreement with the Union.Iaccordingly find and conclude that Newburgh andPeck had complete and full authority, at all times, toenter into a final and binding collective-bargaining agree-ment with the Union.2 Full agreement and the failure to executethe contractSection 8(d) of the Act requires the parties to a collec-tive-bargaining relationship to execute "a written con-tract incorporating any agreement reached if requestedby either party."H. J.HeinzCo. v. NLRB,311 U.S. 514(1941).A threshold question, therefore is whether agree-ment was reached by the parties. ROSLYN GARDENS TENANTS CORP515Respondent argues that it has not been proven thatagreement,was reached on all terms of the contract. I donot agree.Union Attorney Raab testified without contradictionthat at the end of the last meeting he had a meeting ofthe minds with Newburgh and Peck and that they hadreached a full agreement.He quoted Newburgh assaying "we have an agreement."Granite State Distribu-tors,266 NLRB 457 (1983). Thereafter appropriate docu-ments were sent to Newburgh for review and executionSubsequently,Newburghrequested certain changes inthe contract,even though full agreement had alreadybeen reached.' °Nevertheless,Raab agreed to all thechanges asked for, and on March 14,1986 sent a newcontract and cover letter to Newburgh.These changes,taken together with the matters already agreed on, con-stitute the new agreement and collective-bargaining con-tract between the parties.Respondent's request for changes may thus be viewedas an offer to modify the contract, which when acceptedby the Union on March 14 formed a binding, enforceablecontract.Ashe Brick Co.,280 NLRB 1383 (1986). There-after,Newburgh requested additional changes which theUnion refused to makeIt is well settled that once an agreement has beenreached it is incumbent on the employer to execute it.H. J. Heinz;supraThe Respondent therefore was fore-closed from attempting to renegotiate the substance ofprovisions to which it had previously agreed.FashionFurniture,supra; (1986);Premier Fabrics,224 NLRB 710,715 (1976).Both parties,at the last bargaining session,acted as ifthey had reached a full and complete agreement. WhenRaab accepted all of Newburgh's changes on March 14,a new complete and full agreement was reached. Re-spondent may not argue that it still had some changes tomake after the March 14 documents were sent. WhenNewburgh called in late January with the first set ofchanges, Raab asked him to send a letter with all thechanges be wanted. On January 30 Newburgh did so,and all of those modifications were accepted by Raab.Further evidence that a full agreement was reachedbased on the March 14 correspondence is seen in New-burgh's later call to Raab, in April,inwhich he acknow-leded that they have or had an agreement but his clientcould not sign the contract because Respondent refusedto do so unless additional changes were made. Therehaving been an agreement on March 14,Raab had noobligation to further modify the agreement.From all the above,Ifind and conclude that the Re-spondent and the Union reached full and complete agree-ment on the terms and conditions of a collective-bargain-ing agreement on March 14, 1986, and that the Respond-ent, by refusing to execute it, has failed to meet its dutyto bargain in good faith,and has thereby violated Sec-tion(a)(5) and(1) of the Act.10 Certain of the changes corrected inadvertent omissions by Raab inhis preparationof thecontract Such inadvertent errors,which were cor-rected by Raab in the March 14 submission,are not grounds to laterrefuse to sign the contractParkview FurnitureMfg,284 NLRB 947(1987),Fashion FurnitureMfg,279 NLRB705 (1986),Shawn'sLaunchService,261 NLRB 836,837 (1982)B The Unilateral Changes ,The complaint alleges and I agree that Respondentunilaterally changed the terms and conditions of employ-mentof its employees without consultation with theUnion.Respondent'sanswer admitted that it ceased makingpension and welfare contributions to the Union on orabout March 9, 1986Uncontradicted testimony was given that in August orSeptember 1986, admitted agent Mary Peck told theworkers that they no longer were entitled to paid sickdays, and, apparently as to sick days previously earned,unless they took them in the month in which they oc-curred, they would not be paid for them,since sick daysdid not accumulate.Peck also informed them that wageraises were not in sight,and that Respondent's board hadnot yet decided on vacations for themPeck's statements were all contrary to the terms of theexpiredLocal 307 contract and the final agreementreached as of March 14,1986, with respect to sick leave,vacation,and wage raises.The unit employees received wage increases duringthe weeks ending May 3 and 17, 1987, in amounts differ-ent than that set forth in the expired and the March14,1986 contracts.Itwas admitted by ManagingAgentSamuel that inSeptember 1987 he hired two handymen and gave them6-month trial periods,without consulting with the Union.The parties'March 14 contract provides for a trialperiod of 30 daysIn October 1987, Respondent notified its unit employ-ees that the new vacation schedules required the workersto take their vacation between May 1 and September 1of the year. Both the expired Local 307 contract and theMarch 14 contract permit vacations to be_taken fromMay 1 to September 15.Respondent also notified the workers at that time thattheirwork schedules were changed The new schedulerequiredWillyGreen to work on Saturday and I. D.Green on Sunday.Respondent's past practice, based onseniority which had been observed for 17 years,was thatthe Greens did not work on weekends.Thus, Respond-ent unilaterally changed its past practice with regard toseniority by changing the Greens'work scheduleAll the abovechanges were made by Respondent uni-laterally,without consultation with the Union.The Board has held that the "provisions of a collec-tive-bargaining agreement,exclusive of such items ascheckoff find union-security provisions,survive[d] theexpiration of the contract until such time as a new agree-ment is made, until an impasse is reached, or until thecompany is legally discharged. .from its obligationsto bargain with a labor organization"Excelsior Pet Prod-ucts,276 NLRB 759, 763 (1985)It is settled that pension and welfare fund plans, whichare part of an expired collective-bargaining agreement,are terms and conditions of employment which survivethe expiration of the contract and, absent impasse orwaiver, contributions to such funds may not be unilater-ally altered.Thus, Respondent's cessation of pension andwelfare contributions to the union's funds, which contri- 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbutions were required under both the expired Local 307contract and-the March 14, 1986 contract, violated Sec-tion 8(a)(5) of the Act.NDK Corp.,278NLRB 1035,1040 (1986);KBMS, Inc.,278 NLRB 826, 849 (1986)Ialso find that the unilateral grant of wage increasesin about the weeks ending May 3 and 17; the change ofvacation scheduling;elimination of paid sick leave; andthe institution of a new trial period all violate Section8(a)(5) of the Act.San Antonio Portland Cement Co., 277NLRB 309, 314 (1985);TruckdriversLocal 164, 267NLRB 8, 17 (1983);Campo Slacks,266 NLRB 492, 498(1983).In addition, the assignment of weekday work to theGreens has been a longstanding practice for many years,based on their seniority in the building. As such, theirnot being required to work on weekends became a termor condition of employment by virtue of their interestand right which evolved in the course of this practice.Respondent's unilateral change, in requiring them towork on weekends, violated Section 8(a)(5) of the Act.Campo,supra.The complaint alleges that in or about August or Sep-tember 1986, Respondent informed its employees that itwould no longer recognize or bargain with the Union,,solicited its employees to resign from the Union and by-passed the Union and bargained directly and individuallywith its employees by offering and promising Blue Crossand Blue Shield insurance benefits, in order to inducethem to refrain from becoming or remaining members ofthe Union.This allegation refers to the meeting at which Pecktold the workers that there was no union at the building,theywere not in the Union and asked them to ceasebeing union members.She also told them that the coop board would attempttomake 8 contract for the men and that they would re-ceivehealth insuranceforms shortly. A few days later,theGreens were given Blue Cross-Blue Shield hospitalapplication forms by the superintendent, who asked themto sign and return them.I find that by the statements of Peck during the meet-ing and the subsequent tender of the hospitalization ap-plication forms to the employees, Respondent violatedSection 8(a)(1) and(5) of the Act.By this conduct Respondent dealt directly with its em-ployees, bypassed its employees' collective-bargainingagent concerning the terms and conditions of their em-ployment and violated the Act.Hedaya Bros.,277 NLRB942, 945 (1985);European Parts Exchange,270 NLRB1244, 1248 (1984);Import Body Shop,262 NLRB 1188,1192 (1982).Respondent attempts to justify the changes it made byassserting that the Union abandoned any interest in theemployees,and that Respondent was unaware of its pres-ence. I reject that defense. Respondent negotiated andreached agreement with the Union in March 1986, dueswere deducted from the Greens' salaries regularly, andin July 1986 Respondent asked them if they wished toceasetheir checkoff, which they refused to do. Althoughthe testimony was confusing concerning the Union'svisits to the premises it is clear that the Union maintainedcontact with the employees. Thus, the Greens attendedgeneral union meetings, the Union paid Willy Green'sdoctor bill and I D. Green complained to'-'the Unionabout the changes in workdays, and the sick day, and va-cationpolicies.AchillesConstruction,283NLRB 87(1987).C. Additional Violations of the ActThe complaint alleges that on or about July 3, 1986,Respondent informed its employees that it did not have acollective-bargaining agreement with the Union and so-licited its employees to revoke their dues deduction au-thorizations.The evidence is undisputed that, as set forth above, inearly July 1986, Respondent sent letters to the Greenswhich stated that it does not have a collective-bargainingagreement with the Union, and "in view of this, pleaseindicate . . . whether or not you want to continuehaving union dues withheld."At the time the letter was sent, the parties had reachedfull agreement on the terms of a renewal contract whichRespondent unlawfully refused to sign Accordingly, Re-spondent's statementthat it did not have a collective-bar-gaining agreement with the Union was erroneous and un-lawful. Its solicitation of the employees t6 revoke theirdues deduction authorizations also violated the Act.Davis Co.,249 NLRB 488, 494 (1980);Rock-Tenn Co.,238 NLRB 403 (1978).D. Respondent's Procedural DefensesRespondent argues that certain allegations of the com-plaint and the entire amended complaint are time-barredby Section 10(b) of the'Act. It also alleges that mattersalleged in the amended complaint were not the subject ofany charge.Section 10(b) prohibits the issuance of a complaintbased on any unfair labor practice occurring more than 6months prior to the filing of the charge with the Board.The charge, which was filed on September 9, 1986, al-leges violations-of Section 8(a)(1) and (5) of the Act, spe-cifically, that:(a)Respondent has since or about March 17, 1986failed to bargain in good faith with the Union by refus-ing and continuing to refuse to execute and implement acollective-bargaining agreement to which it had agreed,and(b) By the above and other acts, Respondent has inter-fered with,restrained and coerced employees in the exer-cise of the rights guaranteed in Section 7 of the Act.The Original ComplaintThe original complaint which was issued on October24, 1986,alleges Respondent's:(a)Refusal to execute the agreement reached onMarch 14, 1986.(b) Unilateral change since March 9, 1986, of the exist-ing terms and conditions of employment by its refusal tomake pension and welfare contributions as required bythe terms of the expired contract, and ROSLYN GARDENS TENANTS CORP(c) Bypassing and direct bargaining with employees inAugust,,4986 concerning health insurance benefits andother terms and conditions of employment i iThe alleged-unlawful refusal to execute the contractwas specificallymentioned in the charge which wastimely filed,as the date the parties finally agreed on allterms was March 14, 1986, within the10(b) periodN. Y.-Keansburg,228 NLRB 1172, 1177 (1977).The unilateral change-Respondent's failure to makepension and welfare contributions was also properly al-leged,and was timely."Each failure to make contrac-tually required periodic[fund] payments can constitute aseparate and distinct violation of an employer's bargain-ing obligation."OttenTruck,282 NLRB 494, (1986).The Amended ComplaintAt the hearing, the complaint was amended to allegethat Respondent:(a)On July 3, 1986, informed its employees that it didnot have a collective-bargaining agreement with theUnion and' solicited its employees to revoke their author-izations for Respondent to deduct union dues from saidemployees' paychecks.(b) In August or September 1986, informed its employ-ees that it would no longer recognize or bargain with theUnion, solicited the employees to resign from the Union,and bypassed the Union and bargained directly and indi-vidually with the employees by offering and promisingBlue Cross and Blue Shield health insurance benefits andother improvements in terms and conditions of employ-ment to the employees.(c) In August or September 1986, unilaterally changedthe existing terms and conditions of employment of itsemployees by changing sick leave and vacation benefitsand announcing a wage freeze, notwithstanding theterms of the March 14, 1986 collective-bargaining agree-ment.(d) On or about April 27 and May 11, 1987,unilateral-ly changed existing terms, and conditions of employmentof the employees in the unit by granting wage increasesdifferent from the wage increases set forth in the March14, 1986 collective-bargaining agreement(e)On or about September 15, 1987, modified the trialperiod for new employees, notwithstanding the terms ofitsMarch 14, 1986 contract.(f) In early October 1987, unilaterally changed existingterms and conditions of employment for the employeesby changing vacation schedules, by changing workscheduleswithout regard to seniority, and withoutregard to the past better conditions enjoyed by the em-ployees pursuant to the terms of the March 14, 1986 col-lective-bargaining agreement.The Board has long held that the requirement thatan unfair labor practice proceeding be based on acharge filedwithin the 10(b) period is satisfiedwhere the subject of the inquiry is sufficiently relat-ed to a charge filed within that period. [U.S.Gypsum,284 NLRB 4, 9 (1987).]" This allegation was later amended at the hearing517The Board has required that the new alleged mattersbe "closely related" to the subjects, or arise out,of thesame course of events set forth in the original charge.Ryder System,280 NLRB 1024 (1986),SalinasValleyFord Sales,279 NLRB 679 (1986). The complaint mayalso allege violations which occurred after the initialcharge was filed, and are related to the subject matter ofthe charge, or the controversy which produced thechargewithout any necessity for a new or amendedcharge."P*I*E Nationwide,282 NLRB 1060 (1987).I find that all the allegations of the amended complaintmeet that standard. The allegations all directly relate to arepudiation of the collective-bargaining process-a rejec-tion and renunciation of the Union as the exclusive col-lective-bargaining agent of the employees, and a plan ofaction to deal directly and individually with the employ-ees, thereby bypassing the UnionThus, the charge alleged Respondent's refusal to exe-cute an agreed-upon contract, and other acts of interfer-ence The amended complaint alleges Respondent's noti-fication to employees that they have no Union, and thereis no contract. It also alleges the bypassing of the Unionby its unilateral changes and direct dealing with theworkers.The amended complaint's allegations of Re-spondent's rejection of its collective-bargaining obliga-tion and unilateral changes and direct dealing with itsemployees are thus closely related to and arise out of itsrefusal to execute the contract.I accordingly find that the complaint, as amended, isnot barred by Section 10(b) of the Act, and that the mat-ters set forth in the original and amended complaints arerelated to the matters specified in the charge.CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2.Locals 307 and 32B-32J are and have been, at allmaterial times herein, labor organizationswithin themeaning of Section 2(5) of the Act.3.At all timesmaterial,Local 32B-32J hasbeen andstill is the exclusive collective-bargaining representativeof Respondent's employees in the bargaining unit de-scribed below within the meaning of Section 9(a) of theAct. The appropriateunit is:All superintendents, handymen and "others" em-ployed by the Employer at its Roslyn Heights, NewYork location, excluding guards and supervisors asdefined in Section 2(11) of the Act.4.On March 14, 1986, the Union and Respondent ar-rived at a collective-bargaining agreement covering theemployees in theunitset forth above5.By refusing to sign and comply with the collective-bargaining agreement agreed on between it and theUnion,Respondent has engaged in and is engaging inunfair labor practiceswithin the meaning of Section8(a)(5) and(1) of the Act.6.By unilaterally and without notice to the Union,changing existing terms and conditions of employment asset forth in its contracts, by- 518DECISIONSOF THE NATIONALLABOR RELATIONS BOARD(a) Refusing to pay pension and welfare contributions.(b)Changing sick leave and vacation benefits and an-nouncing a wage freeze.(c)Grantingwage increases.(d)Modifying the trial period for new employees.(e)Changing vacation schedules and work scheduleswithout regard to seniority,Respondent violated Section8(a)(5) and(1) of the Act.7.By informing its employees that it did not have acontract with the Union and by soliciting its employeesto revoke their union dues-deduction authorizations, Re-spondent violated Section 8(a)(5) and(1) of the Act.8.By informing its employees that it would no longerrecognize or bargain with the Union,by soliciting its em-ployees to resign from the Union and by bypassing theUnion and bargaining directly and individually with itsemployees by offering and promising Blue Cross andBlue Shield health insurance benefits in order to inducethem to refrain from becoming or remaining members ofthe Union,Respondent violated Section 8(a)(5) and (1) ofthe Act.9.The above-described unfair labor practices affectcommerce within the meaning of Section.2(6).and (7) ofthe ActTHE REMEDYHaving found that Respondent has violated Section8(a)(1) and(5)of the Act, I shall recommend that itcease and desist therefrom and take certain action de-signed to effectuate the policies of the Act.I shall also recommend that Respondent be ordered,on request,to execute the collective-bargaining agree-ment bearing an effective date of March 14,1986 agreedon with the Union, and to comply retroactively to its ef-fective datewith its termsAdditionally,Respondentshallmake whole the employees in the bargaining unitfor losses, if any, which they suffered by Respondent'srefusal to sign the agreement,in the manner set forth inOgle Protection Service,183 NLRB 682 (1970), with inter-est as computed inNew Horizons for the Retarded,283NLRB 1173 (1987).[Recommended Order omitted from publication I